Citation Nr: 1525673	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  14-39 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, to include as secondary to service-connected bilateral knee disabilities.

2.  Entitlement to an evaluation in excess of 30 percent for service-connected right knee disability, to include restoration of a 60 percent rating.

3.  Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to February 1963. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2011 and November 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Newington, Connecticut (RO).  The December 2011 rating decision, in pertinent part, denied entitlement to a TDIU, and the November 2012 rating decision denied service connection for Chrohn's disease, claimed as secondary to service-connected knee disabilities.

The Veteran requested a Board hearing in conjunction with his appeal.  One was scheduled for him in February 2015, but the Veteran did not appear for that hearing.  As he has not provided an explanation for his absence at the hearing, and has not requested an additional hearing, the Board finds that his hearing request is withdrawn, such that appellate adjudication may proceed.  38 C.F.R. § 20.704 (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current Crohn's disease was caused or aggravated by the nonsteroidal anti-inflammatory drugs (NSAID) medication that he takes to treat his service-connected right and left knee disabilities.  In various statements, and during a hearing before the RO, the Veteran testified that the NSAID medication that he takes to treat pain for his service-connected knee disabilities has worsened his Crohn's disease symptoms.

There are several opinions of record with regard to the Veteran's Crohn's disease, which seem to indicate that the Veteran's Crohn's disease is, indeed, worsened by his NSAID use for his service-connected bilateral knee disorder.  However, it is unclear from the opinions whether the Crohn's disease is permanently aggravated beyond its normal progression by the NSAID use, or whether the use of NSAIDs merely causes temporary or intermittent flare-ups of symptoms.  In that regard, a June 2012 VA opinion found that the Veteran's NSAID use aggravated the severity of his Crohn's disability beyond its normal progression "until he ultimately completes a second total knee replacement . . . ."  In an August 2012 addendum, the examiner noted that the Veteran's Crohn's disease flared from mild to moderate in severity to moderate to severe with the use of NSAIDs, but that it "would return to his mild to moderate baseline once the knee condition subsided and treatment was discontinued."  Similarly, in an April 2012 letter, F. Truncale, M.D., found that the Veteran's NSAID use caused "flare-ups and interfere[s] with healing of ulcers in Crohn's disease."  In a March 2015 opinion, Dr. Truncale indicated that the Veteran's NSAID use caused an "exacerbation" of Crohn's and related-conditions.

While it seems clear that the Veteran's NSAID use causes flares and exacerbation of his Crohn's disease, it is unclear from the opinions whether the medication causes a permanent worsening of the underlying condition as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.  Accordingly, the Board believes that a new VA opinion should be obtained which specifically addresses this issue.

The Board finds that appellate review of the issue concerning entitlement to a TDIU must be deferred pending development of the inextricably intertwined issue of entitlement to service connection for a gastrointestinal disability.  Additionally, by a rating decision in April 2015, the RO proposed reduction of the ratings assigned for service-connected post operative left knee instability, and left knee surgical scar, to noncompensable each.  The Veteran was notified of the proposed reduction by a letter issued that same month.  The Veteran's representative requested a predetermination hearing, and such hearing has been scheduled for July 13, 2015.  The propriety of reduction of the ratings for service-connected left knee disabilities, and the development herein requested as to the issue of service connection for a gastrointestinal disability, may impact the outcome of the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  As such, the appropriate remedy is to defer adjudication of the TDIU issue pending the ultimate RO adjudication of the inextricably intertwined rating reduction issues, and development requested below as to the issue of service connection for a gastrointestinal disability.

By a rating decision in November 2014, the evaluation for service-connected total right knee replacement was reduced from 60 percent to 30 percent, effective February 1, 2015.  In a statement received in April 2015, the Veteran expressed disagreement with that rating action.  A statement of the case has not been issued pursuant to 38 C.F.R. § 19.26 (2014).  Therefore, the Board must remand the issue so that a Statement of the Case may be issued and the Veteran given an opportunity to perfect an appeal of the rating decision.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should furnish the Veteran with a Statement of the Case pertaining to the issue of entitlement to an evaluation in excess of 30 percent for service-connected right knee disability, to include restoration of a 60 percent rating.  (See April 2015 notice of disagreement with the November 2014 rating decision.)  This issue should not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.

2.  Obtain a new VA opinion regarding the etiology of all diagnosed gastrointestinal disabilities.  The Veteran's claims file, all electronic records, all etiological opinions of record, and a copy of this remand must be reviewed by the examiner, and the examiner must state that this evidence was reviewed in the examination report.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon a complete review of the evidence of record, to include the Veteran's lay statements, the VA examiner must provide the following opinions:

*Is it at least as likely as not (i.e., a 50 percent probability or more) that any current gastrointestinal disability was caused or incurred as a result of the Veteran's active duty service? 

*Is it at least as likely as not that any current gastrointestinal disability, to specifically include Crohn's disease, was caused or chronically aggravated by the Veteran's service-connected right and/or left knee disabilities, including treatment with NSAID medication?

Aggravation is defined as a permanent worsening of the underlying condition beyond the natural progression of the disease, as opposed to a temporary or intermittent flare-up of symptoms which resolve with return to the previous baseline of disability.

A complete rationale for all opinions must be provided. If the examiner cannot provide the requested opinion(s) without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

3.  Following completion of all indicated development, to include a scheduled July 13, 2015 predetermination hearing, issue an ultimate rating decision as to the proposed reduction of the ratings assigned for service-connected post operative residuals of left knee instability, and left knee surgical scar.  Notice of the determination and the Veteran's appellate rights must be issued to the Veteran and his representative.  The appropriate period should be allowed for response.  Only if an appeal is completed as to these matters should such be forwarded to the Board for appellate consideration.

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the issues on appeal must be re-adjudicated.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




